DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the one or more walls of the chamber".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 (dependent on amended claim 1) requires “the one or more chamber walls”, rendering the claim unclear as to how many walls are intended be present for the cylindrical chamber of amended claim 1 and claim 5. Claim 6 is also rejected as depending on claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pandumsoporn et al (US Patent No. 6,132,575) in view of Desideri et al (Aluminum Nitride Films on Glass) and Gopalraja (US 2008/0142359).
With respect to claims 1 and 15-16, Pandumsoporn discloses in fig. 1 a physical vapor deposition (PVD) apparatus for sputter deposition (abstract; col. 1, lines 15-17; col. 2, lines 10-11), the PVD apparatus for depositing a dielectric material of AlN from a metal target [20] of Al via pulsed DC magnetron onto a substrate [26] supported on a pedestal (i.e. substrate support) [24] in a chamber [12] capable of being operated at a pressure of 1-50 mTorr, a rotating magnetron [18] in a vicinity of the metal target [20] located at a top of the chamber [12] to produce one or more primary magnetic fields to sputter material from the metal target [20], the substrate support [24] being RF driven and oriented both parallel to a surface of the metal target [20] and axially aligned with the metal target [20], wherein the rotating magnetron [18] has a diameter larger than a diameter of the substrate [26] and thus has a rotational path that extends beyond the diameter of the substrate [26] on the substrate support [24], a gas inlet [14] for argon and/or nitrogen gas(es), and an electromagnet (i.e. secondary magnetic field production device) [42] around a body of the chamber [12] and between the metal target [20] and substrate support [24], the secondary magnetic field production device [42] that generates a generally axial secondary magnetic field capable of causing plasma to expand towards a wall of the chamber [12] (col. 2, lines 18-67; col. 3, lines 1-39; col. 4, lines 10-13). Pandumsoporn further discloses the secondary magnetic field production device [42] is controllable to vary DC power to the secondary magnetic field production device [42] (col. 3, lines 35-39), thus a control means or controller is present in order to vary the DC power in a “controllable” manner. The claim requirements of the “a density of field lines of the secondary magnetic field, in a cross sectional plane of the chamber in which an upper surface of the substrate support lies, is greatest in a region radially outwardly of the substrate adjacent the wall of the chamber” and “controller configured to control the secondary magnetic field production device so that a secondary magnetic field is produced within the chamber while a dielectric material is deposited from the target to produce an increase in thickness at a peripheral portion of the substrate” each relates to the intended functioning of the claimed PVD apparatus, with the PVD apparatus having the controller to vary DC power to the secondary magnetic field production device [42] of Pandumsoporn fully capable of functioning in the claimed manner.
However Pandumsoporn is limited in that while the substrate support [24] is movable to set a target-to-substrate distance at a variety of distances (col. 2, lines 52-64), a particular target-to-substrate distance is not specifically suggested.
Desideri teaches a similar PVD apparatus and method of Pandumsoporn that comprises depositing a dielectric material of AlN on a substrate in a cylindrical chamber by pulsed DC magnetron that produces one or more primary magnetic fields, wherein sputtering material is produced from a target of Al with argon and nitrogen gas, and the target is spaced from the substrate by a gap of about 64 mm (6.4 cm) (abstract; II. EXPERIMENTAL DEVICES, Part C). Desideri cites the advantage of the gap or distance as obtaining a preferred crystal orientation of the AlN (Abstract).
It would have been obvious to one of ordinary skill to use the target-to-substrate distance of about 6.4 cm taught by Desideri as the target-to-substrate distance of Pandumsoporn since Pandumsoporn fails to specify a particular target-to-substrate distance, and one of ordinary skill would have a reasonable expectation for success in making the modification since Desideri has shown success in sputter depositing AlN films similar to Pandumsoporn at this target-to-substrate distance to obtain a preferred crystal orientation.
However the combination of references is limited in that while Pandumsoporn teaches the metal target [20] has a pulsed DC power applied (col. 2, lines 41-44), a particular amount of the pulsed DC power to the metal target [20] is not specifically suggested.
Gopalraja further teaches in fig. 4 a similar PVD apparatus as the combination of references, in that Gopalraja teaches a method of DC magnetron sputter depositing dielectric materials comprising nitrides of metals Ta, Cu, Ti, Al, W, a substrate [148] supported in a platen (i.e. pedestal) [152] in a chamber [142] having a wall, a target [146] of the metals facing the substrate [148], a DC magnetron [208] for producing a primary magnetic field, and a second magnetic field created via coils [172],[174] (abstract; para 0003, 0009, 0037-0039, 0056, and 0072), wherein fig. 7 depicts the target [146] is attached to a target backing plate [230] (para 0060), with figs. 4 and 7 depicting that the DC magnetron [208] is positioned on an opposite side of the target backing plate [230] from the target [146], and the DC magnetron [208] positioned outside the camber [142]. Fig. 4 further depicts a controller [224] controls the PVD apparatus to be capable of operating at a pressure of 1-5 mTorr, power applied to the DC magnetron and coils [172],[174], argon flow via mass controller [316], and a negative bias of -30 V applied to the substrate support [152] via RF power [202] (para 0052, 0069, 0072, and 0075-0076). The claim requirement of the controller controlling to operate during deposition with “an argon flow from 5-40 sccm” and “a negative bias potential from 20-45 V applied to the substrate support” relates to the intended functioning of the claimed controller, with the controller [224] of Gopalraja fully capable of functioning in the claimed manner. Gopalraja further teaches applying a variable DC power (i.e. pulsed DC power) to the target [146] of 1-5 kW to ignite a plasma (para 0050).
It would have been obvious to one of ordinary skill in the art to have the pulsed DC power of the combination of references be at 1-5 kW as taught by Gopalraja to gain the advantage of igniting a plasma.
With respect to claim 2, the combination of references Pandumsoporn and Desideri has Desideri teaching to have the distance of the target-to-substrate be about 6.4 cm (abstract; II. EXPERIMENTAL DEVICES, Part C), and Pandumsoporn teaching the substrate support [24] is movable to have the distance of the target-to-substrate be adjustable to a variety of distances (col. 2, lines 52-64), thus the combination of references teaches the distance is capable of being adjustable to about 2.5-5 cm. In addition it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05, Section I).
With respect to claim 3, Pandumsoporn further teaches the PVD apparatus is for forming integrated circuits (i.e. semiconductors) on the substrate (col. 1, lines 15-39), wherein semiconductors or wafers are well known to have diameters commonly from 100-300 mm. In addition it has been held that inclusion of material or article (i.e. substrate with a diameter of 150 mm or greater) worked upon by a structure (i.e. PVD apparatus) claimed does not impart patentability to the claims (MPEP 2115).
With respect to claim 4, modified Pandumsoporn further depicts in fig. 1 the PVD apparatus has the metal target [20] with a target width, and the substrate support [24] supporting the substrate [26] having a substrate width, wherein the target width is depicted as being approximately equal to the substrate width, with the PVD apparatus capable of having the target width be greater than the substrate width by simply using a smaller diameter substrate.
With respect to claims 5 and 6, modified Pandumsoporn further discloses the electromagnet [42] is a single coil that generates the secondary magnetic field by applied DC electrical current (col. 3, lines 28-35). The claim requirement of “produces a magnetic field which steers electrons towards the wall of the chamber to produce a drift electric field which steers ions away from the peripheral portion of the substrate” relates to the intended functioning of the claimed electromagnet being a single coil, with the electromagnet [42] being a single coil of Pandumsoporn fully capable of functioning in the claimed manner.
With respect to claim 13, modified Pandumsoporn further depicts in fig. 1 the electromagnet [42] is at a same height as the substrate support [24] in the chamber [12] (col. 2, lines 64-67; col. 3, lines 28-30).
With respect to claim 17, both Pandumsoporn and Desideri each teach the dielectric material to be aluminum nitride (AlN) (Pandumsoporn, col. 4, lines 10-13; Desideri, Abstract).
With respect to claim 18, modified Pandumsoporn further discloses in fig. 1 the electromagnet [42] is outside and around the chamber [12] (col. 3, lines 13-16 and 28-34).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pandumsoporn et al (US Patent No. 6,132,575), Desideri et al (Aluminum Nitride Films on Glass), and Gopalraja (US 2008/0142359) as applied to claim 1 above, and further in view of Morimoto et al (US Patent No. 8,834,685).
With respect to claims 11 and 12, the combination of references Pandumsoporn, Desideri, and Gopalraja is cited as discussed for claim 1. However the combination of references is limited in that while Pandumsoporn teaches the electromagnet [42] has a magnetic field from a DC current from a DC power supply (col. 3, lines 28-34), a particular magnetic field strength and DC current are not specifically suggested.
Morimoto teaches in fig. 1 a PVD apparatus comprising a metal target [4] facing substrate [W] on stage (i.e. support) [9] in a chamber [1], an Ar gas controlled to a flow rate between 0-100 sccm, and an electromagnet [15d] powered via DC power supply [E4] (col. 4, lines 31-40 and 50-55; col. 5, lines 31-40 and 58-67; col. 8, lines 8-12), similar to the PVD apparatus of the combination of references. Morimoto further teaches that the DC power supply [E4] applies 15 amps to the electromagnet [15d] to generate a magnetic field strength of 100 Gauss (79.58 amp-turns) or more (col. 6, lines 7-14).
It would have been obvious to one of ordinary skill in the art to have the DC power supply to the electromagnet of the combination of references apply a DC current of 15 amps to generate a magnetic field strength of 79.58 amp-turns or more as taught by Morimoto since the combination of references fails to specify particular DC current or magnetic field strength for the electromagnet, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Morimoto shows a similar PVD apparatus that has an electromagnet around the chamber for generating a magnetic field.

Response to Arguments
Applicant’s Remarks on p. 5-8 filed 4/6/2022 are addressed below.

112 Rejections
Claim 1 has been amended to clarify that one metallic target; these previous 1st and 2nd paragraph rejection are withdrawn.
Claim 1 has been amended to clarify the “cylindrical chamber” has “a wall”; these previous 2nd paragraph rejections are withdrawn.

103 Rejections
On p. 6-7, Applicant argues that Pandumsoporn does not teach “target backing plate” and “a pulsed DC magnetron outside the cylindrical chamber”, and it would not be obvious nor desirable to modify either with Gopalraja.
The Examiner respectfully disagrees since in response to Applicant's argument, the test for obviousness is not whether the features of Gopalraja may be bodily incorporated into the structure of Pandumsoporn; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of Pandumsoporn and Gopalraja would have suggested to those of ordinary skill in the art (MPEP 2145, III). In this case, Gopalraja teaches in figs. 4 and 7 to have a target backing plate [230] between the DC magnetron [208] and target [146], and thus to have a target backing late between the target [20] and magnetron [18] of Pandumsoporn. Gopalraja also teaches in fig. 4 to have the DC magnetron [208] outside the chamber [142], which is used to sputter the target [146], identically to how the magnetron [18] is used to sputter the target [20] of Pandumsoporn. Thus regardless of having a magnetron inside or outside the chamber and a target backing plate present, the references (i.e. Gopalraja and Pandumsoporn) both teach to one of ordinary skill the magnetron still sputters the target to accomplish magnetron sputtering of both Gopalraja and Pandumsoporn, with Gopalraja implicitly teaching to one of ordinary skill to simply provide a stronger magnetron (if needed) in Pandumsoporn in order to sputter the target [146] with the DC magnetron [208] when the DC magnetron [208] is further from the target [146] due to the target backing plate [230].
On p. 8, Applicant argues that Gopalraja does not teach “a pulsed DC power” as required by claim 1.
The Examiner respectfully disagrees. First, at least both Pandumsoporn and Desideri teaches the “pulsed DC power” of claim 1 (Pandumsoporn, col. 2, lines 41-43; Desideri, II. EXPERIMENTAL DEVICES, Part A). Second, Gopalraja teaches at para 0050 “a variable DC power” [200] to the target [146], and thus the “variable DC power” [200] is fully capable of operating in a pulsing manner due to being “variable” (i.e. increase and decrease) power. Third, Gopalraja also teaches on fig. 5 the controller [224] connected with the variable DC power [200] for controlling the variable DC power [200], and thus the variable DC power [200] is fully capable of being operated in a pulsing manner via the controller [224] by at least the controller [224] switching the variable DC power [200] OFF and ON.
All other arguments on p. 8 to claims 11 and 12 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815. The examiner can normally be reached Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A BAND/Primary Examiner, Art Unit 1794